Case 1:19-cr-00779-AKH Documen t49 Filed 12/04/20 Page 1of5

Case 1:19-cr-00779-AKH Document 48-1. Filed 12/03/20 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America Protective Order
V. 19 Cr. 779 (AKH)
Kyle Mullings,
a/k/a “Kase,”
Defendant.

 

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby
finds and orders as follows:

1. Disclosure Material. The Government will make dis¢losure to the defendant of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s dis¢losure material may include

material that (1) affects the privacy and confidentiality of individuals and entities: (2) would

impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which
1s necessary for the defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,” contains information that identifies, or could
lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

 
Case 1:19-cr-00779-AKH Document 49 Filed 12/04/20 Page 2 of 5

Case 1:19-cr-00779-AKH Document 48-1 Filed 12/03/20 Page 2 of 5

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be contro

the Court.

lling absent contrary order of

3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

which will facilitate the preparation of the defense.

4. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

5. Disclosure material shall not be disclosed by the defendant pr defense counsel, including

any successor counsel (“the defense”) other than as set forth here:

In, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material or sensitive disclosure material on any Internet site or netwotk site to which persons other

than the parties hereto have access, and shall not disclose any disclo
any third party except as set forth below.
6. Disclosure material that is not sensitive disclosure material

to:

sure material to the media or

may be disclosed by counsel

‘

(a) Personnel for whose conduct counsel is responsible, i... personnel employed by or

retained by counsel, as needed for purposes of defending this action:

OT

(b) Prospective witnesses for purposes of defending this action.

 

 

 
Case 1:19-cr-00779-AKH Document 49 Filed 12/04/20 Page 3 of 5

Case 1:19-cr-00779-AKH Document 48-1 Filed 12/03/20 Page 3of5

7. Sensitive disclosure material shall be kept in the sole pdssession of counsel; shall not

be reviewed or maintained by the defendant outside the presence of counsel or personnel employed

by or retained by counsel; shall not be copied or otherwise recorded| by the defendant; and may be

disclosed by counsel only to personnel for whose conduct counsel
employed by or retained by counsel, as needed for purposes of defe

7. The Government may authorize, in writing, disclosur

is responsible, i.e., personnel
nding this action.

e of disclosure material and

sensitive disclosure material beyond that otherwise permitted by this Order without further Order

of this Court.

8. This Order does not prevent the disclosure of any disclos

ure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

Disclosure and Protection of Seized E

SI

9. The Government has advised that information that may be subject to disclosure 1n this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell

phones, and other devices and

storage media. This ESI was seized from various cellphones and so¢ial media accounts belonging

to the defendant.

10. The Government is authorized to disclose to counsel for the defendant, for use solely

as permitted herein, the entirety of such seized ESI as the Gove

rmment believes may contain

 
Case 1:19-cr-00779-AKH Documen t49 Filed 12/04/20 Page 4of5

Case 1:19-cr-00779-AKH Document 48-1 Filed 12/03/20 Page 4of5

disclosure material (“the seized ESI disclosure material”). The defendant, defense counsel, and
personnel for whose conduct counsel is responsible, i.e., personne! employed by or retained by
counsel, may review the seized ESI disclosure materia] to identify items pertinent to the defense.
They shall not further disseminate or disclose any portion of the seized ESI disclosure material
except as otherwise set forth under this Order.

11. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

Return or Destruction of Material

12. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or délete all disclosure material,
including the seized ESI disclosure material, within 30 days of the} expiration of the period for
direct appeal from any verdict in the above-captioned case; the peripd of direct appeal from any
order dismissing any of the charges in the above-captioned case; of the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. This provision does not apply to any disclosure material or ESI that belongs to the

defendant.

 
ase 1:19-cr-00779-AKH D

ocumen t49 Filed 12/04/20 Page 5of5

Case 1:19-cr-00779-AKH Document 48-1 Filed 12/03/20 Page 50f5

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Ordér following termination of the

case.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

| f |
th >» Ly
Ne, V+
A oy = =. ye [|Vo~

by: Y

 

 

Maurene Comey
Andrew K. Chan
Assistant United States Attorneys

/S/ Michael K. Bachrach

 

Kenneth Montgomery, Esq.
Michael Bachrach, Esq.
Counsel for Kyle Mullings

SO ORDERED:
Dated: New York, New York
December 7 2020

Date: 12/3/2020

 

 

12/3/2020
Date:

 

( y i 2

THE HONORABLE|ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE

 

 

 
